United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1928
Issued: May 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 16, 2006 appellant filed a timely appeal of a July 12, 2006 decision of the
Office of Workers’ Compensation Programs, denying his request for reconsideration without
merit review of the claim. The last decision on the merits of the claim was dated July 5, 2005.
Since the Board’s jurisdiction is limited to Office decisions issued within one year of the filing of
the appeal, the Board does not have jurisdiction over the merits of the claim.1
ISSUE
The issue is whether the Office properly refused to reopen the claim for merit review
pursuant to 5 U.S.C. § 8128(a).

1

20 C.F.R. § 501.3(d)(2).

FACTUAL HISTORY
The case was before the Board on a prior appeal.2 By decision dated July 12, 2001, the
Board affirmed an August 20, 1998 wage-earning capacity determination based on the selected
position of automobile salesperson. The history of the case is contained in the Board’s prior
decision and is incorporated herein by reference.
Appellant requested reconsideration and the Office denied modification of the wageearning capacity determination in a decision dated March 12, 2002. The Office again reviewed
the merits and denied modification by decision dated December 23, 2002. Appellant requested
reconsideration on December 22, 2003 and argued that the Office had failed to consider his posttraumatic stress disorder (PTSD) in determining wage-earning capacity, and that PTSD should
be considered an employment-related consequential injury.3 By merit decision dated April 27,
2004, the Office denied modification.
On March 9, 2005 appellant again requested reconsideration and the evidence submitted
included a February 22, 2005 report from Dr. H. Ezell Branham, Jr., a psychiatrist, who stated
that appellant had PTSD, that February 3, 1995 was appellant’s “psychological impairment date”
and it prevented him from working in a position dealing with the public. By merit decision dated
July 5, 2005, the Office denied modification.
In a letter dated July 3, 2006, appellant again requested reconsideration. He stated that
the loss of wage-earning determination was in error because appellant’s preexisting
psychological impairments prevented him from performing the automobile sales job. Appellant
also stated that Dr. Branham’s report was sufficient to require further development on the issue
of causal relationship. He submitted a brief report from Dr. Branham dated February 22, 2006
stating that he had chronic PTSD related to military service.
By decision dated July 12, 2006, the Office determined that the request for
reconsideration was insufficient to warrant merit review of the claim.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
2

Docket No. 99-1799 (issued July 12, 2001).

3

The accepted conditions are bilateral mild distal peripheral neuropathy and left mild sensory ulnar neuropathy.

2

Under 20 C.F.R. § 10.606(b)(2), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law, by
advancing a relevant legal argument not previously considered by the Office, or by constituting
relevant and pertinent new evidence not previously considered by the Office. Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of these three requirements the Office will deny the application for review without reviewing the
merits of the claim. Evidence that repeats or duplicates evidence already in the case record has
no evidentiary value and does not constitute a basis for reopening a case.4
ANALYSIS
The Office issued a wage-earning capacity determination on August 28, 1998 based on
the selected position of automobile salesperson. The Board affirmed the decision on
July 12, 2001. To reopen the case for merit review, which in this case would evaluate
modification of the wage-earning capacity determination, appellant must meet one of the
requirements of section 10.606(b)(2). In appellant’s request for reconsideration, he argued that
the original wage-earning capacity determination was in error because the Office failed to
consider the diagnosis of PTSD in considering wage-earning capacity. This argument was
previously raised and considered by the Office in a merit decision which evaluated appellant’s
request for modification of the wage-earning capacity determination and therefore it does not
constitute a new and relevant legal argument. In addition, the argument that PTSD should be
accepted as a consequential injury was previously raised and considered by the Office in the
evaluation of appellant’s request for modification of the wage-earning capacity determination.
Appellant did not show that the Office erroneously applied or interpreted a specific point of law,
nor did he advance a relevant legal argument not previously considered.
With respect to relevant and pertinent new evidence not previously considered, appellant
failed to meet this requirement. The February 22, 2006 report from Dr. Branham, for example,
briefly stated that appellant had PTSD. He did not provide any pertinent new and relevant
evidence with respect to the issue of whether the original wage-earning capacity determination
was erroneous.
The Board accordingly finds that appellant did not meet any of the requirements of
section 10.606(b)(2). He therefore is not entitled to a merit review in this case.
CONCLUSION
Appellant was not entitled to a merit review since he did not meet any of the
requirements of 20 C.F.R. § 10.606(b)(2).

4

Eugene F. Butler, 36 ECAB 393 (1984).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2006 is affirmed.
Issued: May 31, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

